Exhibit 10.1
 
THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO §15-48-10 OF THE SOUTH
CAROLINA CODE OF LAWS (1976), AS AMENDED.




STATE OF SOUTH CAROLINA
)
SEPARATION AND RELEASE
AGREEMENT
 
)
COUNTY OF CHARLESTON
)





THIS SEPARATION AND RELEASE AGREEMENT (this "Agreement") is entered into and is
effective as of this 1st day of March, 2011, (the "Effective Date") by and
between First Financial Holdings, Inc. ("First Financial"); First Federal
Savings and Loan Association of Charleston, ("First Federal"), their
subsidiaries, affiliates, and related entities (collectively the "Company"), and
A. Thomas Hood, a resident of Charleston County (the "Executive").


WHEREAS, the Executive currently serves as President of First Federal; and


WHEREAS, the Executive has heretofore been declared medically disabled, and has
taken a voluntary leave of absence (the "Leave of Absence") using accrued and
earned Personal Time Off ("PTO") and Catastrophic Leave Time ("CAT"), as
provided by the Company's policies and procedures; and


WHEREAS, the Executive and the Company mutually desire to agree upon the terms
and conditions, as contained herein, for the termination of Executive's
positions with the Company effective as of March 1, 2011 (the "Termination
Date"); and


WHEREAS, the Executive and the Company intend that the terms and conditions of
this Agreement shall govern all issues related to the Executive's separation
from the Company, including separation payments to be made in connection with
his medical disability, as set forth hereinafter.


 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Executive and the Company
hereby agree that the foregoing recitals are true and accurate and further agree
as follows:


1.           Resignation; Board Positions and President of First Federal /
Termination of Employment.


a.           Resignation of Board Positions and President of First Federal.  The
Executive hereby agrees that, effective as of the Effective Date of this
Agreement (also the "Termination Date"), he shall resign his position (1) as a
Director of First Financial, First Federal, and any and all other Directorships
or entities comprising the Company and (2) his position as President of First
Federal and any and all other positions with the Company, which he may
hold.  The Executive shall execute and deliver the resignation(s) attached as
Exhibit "A" contemporaneously with his execution of this Agreement, along with
his attorney's certification in the form attached hereto as Exhibit "B".


b.           Termination from the Company as an Employee.  The Company and the
Executive are parties to an Employment Agreement dated September 24, 2009 and
any and all modifications thereof (the "Employment Agreement") whereby the
Executive is an employee of the Company.  The Company and the Executive hereby
agree that this Agreement shall supersede the Employment Agreement.  The
Executive hereby agrees that, effective as of the Termination Date, his
employment with the Company shall terminate.  Executive further acknowledges
that upon the Effective Date, the Employment Agreement shall terminate and,
thereafter, shall be without force or effect, except to the extent that a
provision of the Employment Agreement is expressly continued in effect by a
provision of this Agreement, if any, such as the non-compete provision.


 
2

--------------------------------------------------------------------------------

 
c.           Termination of Employment.  On and after the Termination Date, the
Executive acknowledges and agrees that he will not represent himself as being an
employee or director of the Company or any company affiliated with the Company
(each an "Affiliate") for any purpose.


d.           Restriction(s) on Executive's Sale of the Company's Stock.  The
Company will reasonably cooperate with the Executive regarding his periodic
inquiries as to applicable restrictions on his sale of the Company's stock,
which he owns, and to assist the Executive in his determination of whether or
not he can buy or sell such stock; provided, however, that the Company and the
Executive acknowledge and agree that any decision to buy or sell such stock is
the Executive's decision and the Executive is solely responsible for complying
with all applicable securities laws and regulations and other restrictions
regarding his trading in the Company's stock.


e.           Continued Co-operation By Executive.  In the event that the Company
finds that it needs/requires Executive's co-operation with action(s) to be taken
by him and/or his signature(s) on documents relating to matters during the
period that Executive was an employee and/or director of the Company, Executive
will co-operate in taking such action(s) and/or signing such documentation as
soon as reasonably possible following notification of such action(s) and/or his
signature(s) and/or being needed/required by the Company.


2.           Post-Termination Provision. In consideration of the releases and
covenants provided by the Executive herein and the other terms and conditions
hereof and, subject to the terms and conditions of this Agreement, including the
Executive's executing (and not revoking) this Agreement and the Supplemental
General Release (as hereinafter described), the Company agrees to the following
and the Executive acknowledges and agrees that he will not be eligible for any
other consideration/payment after the Termination Date except for the following:


 
3

--------------------------------------------------------------------------------

 
a.           Mortgage Loan Interest Rate.  The Executive shall be eligible for
the continued preferential mortgage loan interest rate provided under the
Company's Employee Loan Rate for mortgage loans on the primary residence of
employees until March 1, 2016, at which time this provision shall terminate and
be of no further force or effect.


b.           Separation/Lump Sum Payments.  Provided that the Executive has not
prior thereto revoked the execution of this Agreement or the Supplemental
General Release, attached hereto, the Company shall pay to the Executive
separation payments related to his aforementioned medical disability in a gross
total amount of $541,785.00 to be paid as follows:
 
(1)           $250,000.00, less statutory deductions, on July 1, 2011;
(2)           $91,785.00, less statutory deductions, on January 1, 2012; and
(3)           $200,000.00, less statutory deductions, on July 1, 2012.


c.           Directors and Officers Liability Insurance ("D & O
Insurance").  Until the expiration of any applicable statute(s) of limitation
pertaining, the Company shall, so long as it carries such insurance coverage for
its active officers and directors, maintain in full force and effect such D & O
Insurance coverage as it carried prior to the Effective Date of this Agreement,
which would cover the Executive against insured claims against the Company
and/or the Executive in his sole capacity as a Director or Officer of the
Company.


3.           Return of Property. The Executive represents to the Company that he
has destroyed, deleted, or returned to the Company any and all files or other
property (both tangible, intangible, electronic, and intellectual) of the
Company and any Affiliate without retaining any copies or extracts thereof.
Notwithstanding the foregoing, the Executive has no duty with respect to any
information that has been or is generally available to the public.


 
4

--------------------------------------------------------------------------------

 
4.           Regulatory/Public Filings Announcements.  The Executive
understands, acknowledges, and agrees that, because of his position(s) with the
Company, the Company will (1) be obligated/required to make certain public
filings with, for example, including, but not limited to, the Securities and
Exchange Commission (the "SEC") and (2) will make available press release(s) to
the media, both print and electronic, regarding his termination of employment
with the Company.  The Company will reasonably consult with the Executive prior
to the release of such press release(s); provided, however, that the Executive
shall have advisory input only and not veto power as to the contents of the
press release(s) and the wording thereof.


5.           Full Discharge. The Executive agrees and acknowledges that the
payments and other terms and conditions provided in this Agreement: (a) are in
full discharge of any and all liabilities and obligations of the Company to the
Executive, monetarily or with respect to employee benefits or otherwise,
including any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company or any Affiliate,
including the Employment Agreement and/or any alleged understanding or
arrangement between the Executive and the Company or any of its officers or
directors; and (b) exceed any payment, benefit, or other thing of value to which
the Executive might otherwise be entitled but for this Agreement under any
policy, plan or procedure of the Company or any prior agreement between the
Executive and the Company or any Affiliate.


6.           Future Conduct and Obligations.


a.           The Executive, for himself and for his family (i.e., parents,
siblings, spouse, children),  heirs, dependents, assigns, agents, executors,
administrators, trustees and legal representatives agrees that he will not (and
will use his best efforts to cause such affiliates to not) at any time engage in
any form of conduct, or make any statements or representations, that disparage
or otherwise impair the reputation,


 
5

--------------------------------------------------------------------------------

 
goodwill, or commercial interests of the Company, any Affiliates or any of their
agents, officers, directors, employees and/or stockholders. The Company and
their directors agree to not issue any press release or other statement that
disparages or otherwise impairs the Executive's business reputation. The
foregoing shall not be violated by: truthful statements by either party in
response to legal process or required governmental testimony or filings.
 
b.           The Executive agrees to reasonably assist and cooperate with the
Company (and its outside counsel) in connection with the defense or prosecution
of any claim that may be made or threatened against or by the Company or any
Affiliate, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company or any Affiliate, including any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including preparing for and testifying in any proceeding to the
extent such claims, investigations or proceedings relate to services performed
by the Executive, pertinent knowledge possessed by the Executive, or any act or
omission by the Executive. The Executive's agreement hereunder is limited such
that any assistance and cooperation shall not unreasonably interfere with
Executive's subsequent employment, if any.  The Company will reimburse the
Executive for the reasonable out-of pocket expenses incurred as a result of such
cooperation.


c.           The Executive and the Company hereby agree that the termination of
the Executive's employment and the termination of the Employment Agreement will
not affect or diminish in any way the provisions of the Employment Agreement
which impose continuing obligations on him following such termination, and he
specifically agrees to treat his termination of employment as an event of
termination.


d.             The Executive hereby agrees that for a period of 36 months from
and after the Effective Date, neither the Executive nor any of his Affiliates or
Associates (as defined below) will, without the written consent of the Company,
directly or indirectly, solicit, request, advise, assist or encourage others


 
6

--------------------------------------------------------------------------------

 
to (i) effect or seek, offer or propose (whether publicly or otherwise) to
effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (A) any acquisition of any assets of the Company; (B) any tender
or exchange offer, merger or other business combination involving the Company;
(C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company; or (D) any "solicitation"
of "proxies" (as such terms are used in the proxy rules of the SEC); (ii) form,
join or in any way participate in a "group", as defined under the Securities
Exchange Act of 1934 (the "Exchange Act"); (iii) act, alone or in concert with
others, to seek to control or influence the management, the composition of the
Board of Directors or the policies of the Company; (iv) nominate any person as a
director of the Company or propose any matter to be voted on by stockholders of
the Company; (v) take any action which would reasonably be expected to force the
Company to make a public announcement regarding any of the types of matters set
forth in (i) above; or (vi) enter into any discussions or arrangements with any
third party with respect to any of the foregoing. The Executive also agrees not
to request the Company (or its directors, officers, employees or agents),
directly or indirectly, to amend or waive any provision of this paragraph
(including this sentence).  For purposes of this paragraph, the term "Affiliate"
and "Associate" shall have the respective meanings set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act.
 
7.           General Release.


a.           For and in consideration of the payments to be made and the
promises set forth in this Agreement, the Executive, for himself and for his
heirs, dependents, assigns, agents, executors, administrators, trustees and
legal representatives (collectively, the "Releasors") hereby forever releases,
waives and discharges the Released Parties (as defined below) from each and
every claim, demand, cause of action, fees, liabilities or right of any sort
(based upon legal or equitable theory, whether contractual, common-law,
statutory, federal, state, local or otherwise), known or unknown, which
Releasors ever had,


 
7

--------------------------------------------------------------------------------

 
now have, or hereafter may have against the Released Parties by reason of any
actual or alleged act, omission, transaction, practice, policy, procedure,
conduct, occurrence, or other matter from the beginning of the world up to and
including the Effective Date, including without limitation, those in connection
with, or in any way related to or arising out of, the Executive's employment or
termination of employment or any other agreement, understanding, relationship,
arrangement, act, omission or occurrence, with the Released Parties.
 
b.           Without limiting the generality of the previous paragraph, this
Release is intended to and shall release the Released Parties from any and all
claims, whether known or unknown, which Releasors ever had, now have, or may
hereafter have against the Released Parties including, but not limited to: (1)
any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended, and the Family and Medical Leave Act; (2) any
claim under the South Carolina Human Affairs Law; (3) any and all claims against
the Company related to the Company's long-term disability plan and benefits
thereunder (provided that the Executive is not releasing any claims to benefits
thereunder); (4) any other claim (whether based on federal, state or local law
or ordinance, statutory or decisional) relating to or arising out of the
Executive's employment, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, including, but
not limited to, breach of contract (express or implied), tort, wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; and (5) any claim for attorney's fees, costs, disbursements
and the like.


c.           The foregoing release does not in any way affect: (1) the
Executive's rights of indemnification to which the Executive was entitled
immediately prior to the Resignation Date (as defined in the Agreement); (2) the
Executive's vested rights under any retirement benefit maintained by


 
8

--------------------------------------------------------------------------------

 
the Company or its Affiliates (as defined in the Agreement); and (3) the right
of the Executive to take whatever steps may be necessary to enforce the terms of
the Agreement.
 
d.           For purposes of this Release, the "Released Parties" means the
Company, all current and former parents, subsidiaries, related companies,
partnerships, joint ventures and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and, with respect to
each of them, their predecessors and successors, and, with respect to each such
entity, all of its past, present, and future employees, officers, directors,
members, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, and any other person acting by, through, under or in concert with any
of the persons or entities listed in this paragraph, and their successors
(whether acting as agents for such entities or in their individual capacities).


8.           No Existing Suit. The Executive represents and warrants that, as of
the Effective Date of this Agreement, he has not filed or commenced any suit,
claim, charge, complaint, action, arbitration, or legal proceeding of any kind
against the Company or any Affiliate.  The Company and its Affiliates represent
and warrant that, as of the Effective Date, neither the Company nor any of its
Affiliates  has filed or commenced any suit, claim, charge, complaint, action,
arbitration or legal proceeding of any kind against the Executive.


9.           Certain Forfeitures in Event of Breach or Other Liability to the
Company.  The Executive acknowledges and agrees that, notwithstanding any other
provision of this Agreement, if the Executive materially breaches any obligation
under this Agreement, or there is a final determination by a court of the
competent jurisdiction or an arbitrator or an agreement by the Executive as part
of a settlement, that the Executive is otherwise liable to the Company or its
Affiliates with regard to a matter that is not released by the Company
hereunder, the Company retains the right to recoup any and all payments and
benefits provided for hereunder, any damages suffered by the Company, plus
reasonable


 
9

--------------------------------------------------------------------------------

 
attorneys' fees incurred in connection with such recovery and, to the extent
that such benefits have not been fully disbursed to the Executive, the Company
reserves its rights to stop all future disbursements of such benefits, except to
the extent that such action is prohibited by law or would result in the
invalidation of the release provided by the Executive under this Agreement.
 
10.           Company Release. For and in consideration of the promises set
forth in this Agreement, the Company and each of its Affiliates hereby forever
releases, waives and discharges the Executive from each and every claim, demand,
cause of action, fees, liabilities or right of any sort (based upon legal or
equitable theory, whether contractual, common-law, statutory, federal, state,
local or otherwise), known or unknown, which the Company and each of its
Affiliates ever had, now have, or hereafter may have against the Executive by
reason of any actual or alleged act, omission, transaction, practice, policy,
procedure, conduct, occurrence, or other matter from the beginning of the world
up to and including the Effective Date, including without limitation, those in
connection with, or in any way related to or arising out of, the Executive's
employment or termination of employment or any other agreement, understanding,
relationship, arrangement, act, omission or occurrence, with the Company or its
Affiliates; provided, however, notwithstanding the generality of the foregoing,
nothing herein will be deemed to release the Executive from (a) any intentional
or knowing violations of law or regulation, (b) any intentional acts of
misconduct engaged in by the Executive while employed as an employee of the
Company or while serving as an officer or director of the Company, including
misappropriation, fraud or theft or (c) any other act or omission that would
constitute grounds for terminating the Executive's employment for "cause" (as
defined in the Employment Agreement).


11.           Applicable Law. This Agreement shall be construed, interpreted,
and applied in accordance with the law of the State of South Carolina without
regard to principles of conflict of laws.


12.           No Transfer by Executive. The Executive represents and warrants
that he has not sold,


 
10

--------------------------------------------------------------------------------

 
assigned, transferred, conveyed or otherwise disposed of to any third party, by
operation of law or otherwise, any action, cause of action, suit, debt,
obligations, account, contract, agreement, covenant, guarantee, controversy,
judgment, damage, claim, counterclaim, liability or demand of any nature
whatsoever relating to any matter covered by this Agreement. This Agreement is
personal to the Executive and he may not assign, pledge, delegate or otherwise
transfer any of his rights, obligations or duties under this Agreement.
 
13.           Dispute Resolution; Expenses.


a.           The parties hereto may attempt to resolve any dispute hereunder
informally via mediation or other means. Otherwise, any controversy or claim
arising out of or relating to this Agreement, or any breach thereof, will be
adjudicated only by final and binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (except
that the decision of the arbitrator(s) must not be a compromise but must be the
adoption of the submission by one of the parties), and judgment upon such award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitration will be held in Charleston, South Carolina, or such
other place as may be agreed upon at the time by the parties to the arbitration.


b.           In the event that either party hereto brings any legal action or
other proceeding to enforce or interpret any of the rights, obligations or
provisions of this Agreement, or because of a dispute, breach or default in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to recover from the non-prevailing party reasonable attorneys'
fees and all other costs (including the arbitrator's fees and expenses) in such
action or proceeding in addition to any other relief to which such prevailing
party may be entitled.  The parties hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court in Charleston, South Carolina for any
suit, action or proceeding arising out of or relating to or concerning this
Agreement.


 
11

--------------------------------------------------------------------------------

 
c.           Notwithstanding anything in this Agreement to the contrary, in the
event of a breach or threatened breach by either party of the provisions
hereunder, the parties acknowledge the other party's remedies at law would be
inadequate and, in recognition of this fact, each party agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
such party, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.


14.           Notices. Any notice, waiver or other communication given hereunder
will be delivered as follows: (a) in the case of the Company, by personal
delivery, certified or registered mail (return receipt requested), or delivery
by a recognized overnight commercial courier, addressed to the Company at its
main office (presently 2440 Mall Drive, Charleston, SC 29406, Attention: Dorothy
B. Wright); and (b) in the case of the Executive, by personal delivery,
certified or registered mail (return receipt requested), or delivery by a
recognized overnight commercial courier, addressed to the last address on the
records of the Company. Notices served will be deemed given and effective upon
actual receipt (or refusal of receipt).


15.           Nonadmissibility. Nothing contained in this Agreement, or the fact
of its submission to the Executive, will be admissible evidence against either
party in any judicial, administrative, or other legal proceeding (other than an
action for breach of this Agreement), or be construed as an admission of any
liability or wrongdoing on the part of either party or of any violation of
federal, state, or local statutory law, common law or regulation.


16.           Knowing and Voluntary Waiver.  By signing this Agreement, the
Executive expressly acknowledges and agrees that: (a) he has carefully read it
and fully understands what it means; (b) he has discussed this Agreement with an
attorney of his choosing before signing it; (c) he has been given at least


 
12

--------------------------------------------------------------------------------

 
21 calendar days to consider this Agreement; (d) he has agreed to this Agreement
knowingly and voluntarily and was not subjected to any undue influence or
duress; (e) the consideration provided to him under this Agreement is sufficient
to support the releases provided by him under this Agreement; (f) he may revoke
his execution of this Agreement within seven (7) days after he signs it by
sending written notice of revocation as set forth below; and (g) on the eighth
day after he executes, this Agreement becomes effective and enforceable,
provided that the Executive does not revoke this Agreement during the revocation
period (also, the "Effective Date").  Any revocation of the Executive's
execution of this Agreement must be submitted, in writing, to the Company at its
main office to the attention of the Chairman of the Board of Directors stating,
"I hereby revoke my execution of the Agreement."  The revocation must be
personally delivered to the Chairman of the Board of Directors or mailed to the
Chairman of the Board of Directors and postmarked within seven days of the
Executive's execution of this Agreement.  If the last day of the revocation
period is a Saturday, Sunday or legal holiday, then the revocation period will
be extended to the following day which is not a Saturday, Sunday or legal
holiday.  The Executive agrees that if he does not execute this Agreement, or in
the event of revocation, he will not be entitled to receive any of the payments
or benefits provided hereunder.
 
17.           Tax Matters.


a.           The Company may withhold from any amounts payable under this
Agreement or otherwise such federal, state and local taxes as are required to be
withheld (with respect to amounts payable hereunder or under any benefit plan or
arrangement available to the Company's employees) pursuant to any applicable law
or regulation.


b.           The parties agree that the payments and other consideration
provided under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder, and, accordingly, this Agreement shall be interpreted

 
13

--------------------------------------------------------------------------------

 
to be in compliance therewith.
 
18.           Third Party Beneficiaries. Each Released Party will be a third
party beneficiary to this Agreement, with full rights to enforce this Agreement
and the matters documented herein.


19.           Interpretation. The parties hereto acknowledge and agree that: (a)
each party hereto and its counsel reviewed and negotiated the terms and
provisions of the Agreement and have contributed to their revision; and (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting party will not be employed in the interpretation of the Agreement.


20.           Counterparts. This Agreement may be executed (including by
facsimile transmission confirmed promptly thereafter by actual delivery of
executed counterparts) with counterpart signature pages or in counterparts, each
of which together constitute one and the same instrument.  Additionally, the
parties hereto acknowledge and agree that any party may execute facsimile copies
which shall have the same binding effect as executed original counterparts.


21.           Supplemental General Release.  The Executive agrees to deliver to
the Company an executed Supplemental General Release attached as Exhibit "C",
within twenty-one (21) days after the Termination Date.  The Executive hereby
acknowledges and agrees that all of the Company's covenants (including the
Company's obligation to make or provide payments and benefits provided
hereunder) that relate to its obligations after the Termination Date are
contingent upon the Executive's execution of (and not revoking) the Supplemental
General Release.


22.           Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes all prior promises or agreements made by, to, or between the parties,
whether oral or written with respect to the subject matter hereof, including


 
14

--------------------------------------------------------------------------------

 
the Employment Agreement (other than as specifically provided herein). This
Agreement may not be amended except by a writing signed by all parties. There
are no other promises, agreements, or commitments made by, to, or between the
parties, other than those set forth in the written text of this Agreement.
 
23.           Successors and Assigns.  This Agreement shall be binding upon and
ensure to the benefit of each party's successors and assigns.




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first set forth above.



 
FIRST FINANCIAL HOLDINGS, INC.,
WITNESSES:
FIRST FEDERAL SAVINGS AND LOAN
ASSOCIATION OF CHARLESTON,
 
their subsidiaries, affiliates, and related
parties:
     
/s/ Paula Harper Bethea                                               (L.S.)
/s/ Thomas Waring                                                      (L.S.)
By:  Paula Harper Bethea
 
Its:  Chairman of the Board
     
Date:                                        March 1 , 2011
                 
EXECUTIVE:
     
/s/ A. Thomas Hood                                                    (L.S.)
/s/ James M. Wilson                                                    (L.S.)
A. Thomas Hood
     
Date:                                        March 1 , 2011


 
 
15

--------------------------------------------------------------------------------

 
EXHIBIT "A"
RESIGNATIONS


Effective as of March 1, 2011, I hereby resign from my position as President of
First Federal Savings and Loan Association of Charleston, a federal savings and
loan association, and any and all other positions that I hold with First
Financial Holdings, Inc., First Federal Savings and Loan Association of
Charleston, as well as any and all of their subsidiaries, affiliates, and/or
related entities.  I also hereby resign my positions as a member of the Board of
Directors of First Financial Holdings, Inc., First Federal Savings and Loan
Association of Charleston, as well as those of any and all of their
subsidiaries, affiliates and/or related entities.
 
I acknowledge that such resignation is not on account of any disagreement with
First Financial Holdings, Inc., First Federal Savings and Loan Association of
Charleston, or any of their subsidiaries, affiliates, and/or related entities.




 
Date:  March   1  , 2011
/s/ A. Thomas Hood                                                    (L.S.)
 
A. Thomas Hood
WITNESS:
 
/s/ James M. Wilson                                                      (L.S.)
 

 
 
 
 
 
16

--------------------------------------------------------------------------------

 
EXHIBIT "B"


CERTIFICATION


I certify that prior to the signing of this Separation and Release Agreement
(the "Agreement"), the provisions of the Agreement were discussed with A. Thomas
Hood, and based on this discussion, it is my opinion that the execution of this
Agreement by A. Thomas Hood is given voluntarily and that it is not obtained
under duress or through coercion.  Further, it is my belief that A. Thomas Hood
has been counseled as to the effect of this Agreement and fully comprehends the
significance of all provisions contained therein.


 
 
Date:  March   1  , 2011
/s/ Andrew K. Epting                                                   (L.S.)
 
Andrew K. Epting
         
/s/ James M. Wilson                                                    (L.S.)
 
James M. Wilson

 
 
17

--------------------------------------------------------------------------------

 
Form of EXHIBIT "C"
 
SUPPLEMENTAL GENERAL RELEASE
 
This Supplemental General Release, dated as of March 1, 2011, is delivered by A.
Thomas Hood (the "Executive") to and for the benefit of the Released Parties (as
defined below). The Executive acknowledges that this Supplemental General
Release is being executed in accordance with the provisions of that certain
Separation and Release Agreement dated as of March 1, 2011 (the "Agreement").


1.           General Release.


a.           The Executive, for himself and for his heirs, dependents, assigns,
agents, executors, administrators, trustees and legal representatives
(collectively, the "Releasors") hereby forever releases, waives and discharges
the Released Parties (as defined below) from each and every claim, demand, cause
of action, fee, liability or right of any sort (based upon legal or equitable
theory, whether contractual, common-law, statutory, federal, state, local or
otherwise), known or unknown, which Releasors ever had, now have, or hereafter
may have against the Released Parties by reason of any actual or alleged act,
omission, transaction, practice, policy, procedure, conduct, occurrence, or
other matter from the beginning of the world up to and including the Effective
Date (as defined below), including without limitation, those in connection with,
or in any way related to or arising out of, the Executive's employment or
termination of employment or any other agreement, understanding, relationship,
arrangement, act, omission or occurrence, with the Released Parties.


b.           Without limiting the generality of the previous paragraph, this
Supplemental General Release is intended to and shall release the Released
Parties from any and all claims, whether known or unknown, which Releasors ever
had, now have, or may hereafter have against the Released Parties including, but
not limited to: (1) any claim of discrimination or retaliation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Fair Labor


 
18

--------------------------------------------------------------------------------

 
Standards Act, the Employee Retirement Income Security Act of 1974, as amended
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Released Parties subject to the terms and conditions of such
plan and applicable law) and the Family and Medical Leave Act; (2) the South
Carolina Human Affairs Law; (3) any and all claims against the Company related
to the Company's long-term disability plan and benefits thereunder (provided
that the Executive is not releasing any claims to benefits thereunder); (4) any
other claim (whether based on federal, state or local law or ordinance,
statutory or decisional) relating to or arising out of the Executive's
employment, the terms and conditions of such employment, the termination of such
employment and/or any of the events relating directly or indirectly to or
surrounding the termination of such employment, including, but not limited to,
breach of contract (express or implied), tort, wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (5) any claim for attorney's fees, costs, disbursements and the like.
 
c.           The foregoing release does not in any way affect: (1) the
Executive's rights of indemnification to which the Executive was entitled
immediately prior to the Resignation Date (as defined in the Agreement); (2) the
Executive's vested rights under any retirement benefit maintained by the Company
or its Affiliates (as defined in the Agreement); and (3) the right of the
Executive to take whatever steps may be necessary to enforce the terms of the
Agreement.


d.           For purposes of this Supplemental General Release, the "Released
Parties" means the Company, all current and former parents, subsidiaries,
related companies, partnerships, joint ventures and employee benefit programs
(and the trustees, administrators, fiduciaries and insurers of such programs),
and, with respect to each of them, their predecessors and successors, and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, members, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, and any other person acting by, through, under or
in concert with any of the persons or entities listed in this paragraph, and
their successors (whether acting as

 
19

--------------------------------------------------------------------------------

 
agents for such entities or in their individual capacities).
 
2.           No Existing Suit. The Executive represents and warrants that, as of
the Effective Date (as defined below), he has not filed or commenced any suit,
claim, charge, complaint, action, arbitration, or legal proceeding of any kind
against the Company.


3.           Knowing and Voluntary Waiver. By signing this Supplemental General
Release, the Executive expressly acknowledges and agrees that: (a) he has
carefully read it and fully understands what it means; (b) he has discussed this
Supplemental General Release with an attorney of his choosing before signing it;
(c) he has been given at least 21 calendar days to consider this Supplemental
General Release; (d) he has agreed to this Supplemental General Release
knowingly and voluntarily and was not subjected to any undue influence or
duress; (e) the consideration provided him under Agreement is sufficient to
support the releases provided by him under this Supplemental General Release;
(f) he may revoke his execution of this Supplemental General Release within
seven days after he signs it by sending written notice of revocation as set
forth below; and (g) on the eighth day after he executes this Supplemental
General Release (the "Effective Date"), this Supplemental General Release
becomes effective and enforceable, provided that the Executive does not revoke
it during the revocation period. Any revocation of the Executive's execution of
this Supplemental General Release must be submitted, in writing, to the Company
at its main office, to the attention of the Chairman of the Board, stating "I
hereby revoke my execution of the Supplemental General Release." The revocation
must be personally delivered to the Chairman of the Board or mailed to the
Chairman of the Board and postmarked within seven days of the Executive's
execution of this Supplemental General Release. If the last day of the
revocation period is a Saturday, Sunday or legal holiday, then the revocation
period will be extended to the following day which is not a Saturday, Sunday or
legal holiday. The Executive agrees that if he does not execute this
Supplemental General Release or, in the event of revocation, he will not be
entitled to receive any of the payments or benefits under the provisions of the
Agreement. The Executive must execute this


 
20

--------------------------------------------------------------------------------

 
Supplemental General Release on or before the date that is 21 days after the
Termination Date (as defined in the Agreement).
 
This Supplemental General Release is final and binding and may not be changed or
modified.







   
Date:                               , 2011
                                                                                    
   (L.S.)
 
A. Thomas Hood
   
WITNESS:
 
                                                                                        
 (L.S.)
 

 
 
 
 
 21

--------------------------------------------------------------------------------